OPINION OF THE COURT
R. Y. FEDER, Circuit Judge
This is an Appeal from two adverse decisions of the lower Court as to H. and Maria L. Hernandez on the one hand and as to Jorge Alberto Godinez on the other. As to H. and Maria L. Hernandez, there is no pending Final Judgment as the Court below granted a Motion for New Trial. There is, therefore, no jurisdiction in this tribune.
*180The Judgment entered against Jorge Alberto Godinez, however, is final and appealable.
The Appellant asserts that there is neither any competent, admissible evidence nor any stipulation as to the identity of the driver of the hit-run car on the date of the accident in question as being Mr. Godinez. Without such proof, the Appellant charges that the Motion for Involuntary Dismissal should have been granted.
We agree.
The Final Judgment against Jorge Alberto Godinez is therefore reversed and Final Judgment entered in favor of Mr. Godinez on his Motion for Involuntary Dismissal.
PER CURIAM is hereby reversed.